Citation Nr: 1144979	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hearing loss of the right ear.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for residuals of broken ribs.  

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for low back disability.

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for arthritis of the bilateral knees.

5.  Whether new and material evidence has been received to reopen a claim seeking service connection for residuals of a broken jaw. 

6.  Entitlement to service connection for hearing loss of the left ear.

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1957. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the case was remanded for further development.  

The Board notes that subsequent to the most recent September 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence pertaining, in pertinent part, to treatment he received for his current low back disability.  As this low back disability was already established by the earlier evidence of record, the Board finds that this evidence is cumulative in nature.  Thus, waiver of initial RO consideration of this evidence is not required.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011). 

The issue of entitlement to service connection for a psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1967 rating decision denied service connection for right ear hearing loss and rib pain, finding that a chronic right ear hearing loss was not incurred in service and that chronic residual disability from an old rib fracture was not incurred in service.  The Veteran was notified and did not appeal the decision, and it became final.

2.  Evidence received since the August 1967 rating decision includes VA examination reports indicating that the Veteran does have a current hearing loss disability by VA standards and that the hearing loss is less likely than not related to service.  Although the evidence relates to an unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, as it tends to indicate that a nexus between service and current hearing loss is not present.  

3.  Evidence received since the August 1967 rating decision relates to unestablished facts necessary to substantiate the claim for residuals of rib fracture, including whether a rib injury occurred in service and whether the Veteran has any current rib disability.  As this evidence includes an unrefuted September 1971 VA examiner's finding that the Veteran did not have any sequelae related to the reported rib fracture in service, it does not raise a reasonable possibility of substantiating the claim  
  
4.  An August 1982 Board decision denied service connection for low back disability, finding that a low back disorder was not incurred in or aggravated by active service.  The decision became final.

5.  The evidence received since the August 1982 decision consists of statements tending to indicate that the Veteran experienced a low back injury in service, received treatment for low back problems right after service and experienced continuity of low back symptomatology since service, along with evidence pertaining to the nature of the Veteran's current low back disability.  The statements are cumulative of evidence specifically considered in the August 1982 decision.  The medical evidence pertaining to the nature of the Veteran's current low back disability does not relate to an unestablished fact necessary to substantiate the claim, as the presence of a current low back disability was already established at the time of the August 1982 decision.    

6.  A February 1993 Board decision denied service connection for arthritis of the bilateral knees and residuals of a mandible fracture, finding that chronic disability of the mandible or jaw was not demonstrated during service or thereafter and that arthritis of the knees was not demonstrated during service or thereafter.  The Veteran was notified and did not appeal the decision, and it became final.

7.  Evidence received since the February 1993 Board decision includes a VA examination report indicating that the Veteran does have current degenerative joint disease (i.e. arthritis) of the left knee.  This evidence relates to an unestablished fact necessary to substantiate the claim.  However, it does not raise a reasonable possibility of substantiating the claim as the report includes the specific finding that it is less likely than not that the Veteran's current left knee arthritis is related to service.

8.  Evidence received since the February 1993 Board decision pertaining to the jaw and right knee consists solely of the Veteran's statements, essentially alleging that he fractured his jaw and injured his knee in service and that he has current residual disability as a result of these injuries.  As these essential contentions were made prior to the February 1993 Board decision, these statements are cumulative to the evidence already of record.  

9.  The Veteran's current left ear hearing loss is not shown to be related to service.  

CONCLUSIONS OF LAW

1.  As evidence received since the August 1967 final denial of service connection for right ear hearing loss is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  As evidence received since the August 1967 final denial of service connection for residuals of rib fracture is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  As evidence received since the August 1992 final denial of service connection for low back disability is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156 (2011).

4.  As evidence received since the February 1993 final denial of service connection for arthritis of the bilateral knees is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  As evidence received since the February 1993 final denial of service connection for residuals of mandible fracture is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

6.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2010 pre-rating letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also explained the underlying reasons for the prior denials of the Veteran's claims to reopen, and what the evidence would need to show in order for these claims to be reopened.  Additionally, the letter provided the Veteran with the applicable definition of new and material evidence.  Further, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letter and the opportunity for the Veteran to respond, the September 2011 SSOC readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Board finds that the Veteran has been provided with sufficient VCAA notice.  See also Kent v .Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his friends and his representative on his behalf, along with transcripts of the Veteran's RO hearing testimony.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  

II.  Factual Background

The service treatment records show that in August 1954 the Veteran was noted to have slight pain in both ears with slight irritation of the meatus and canals of both.  In September 1954 he was noted to have an ache of the left ear.  In December 1954 he was noted to have cerumen in the right ear and later in December 1954 his ears were noted to be aching externally.  In July 1955 the Veteran complained to medical personnel of a pain in the "last rib" on the left side.  There was no history of injury.  The Veteran indicated that the rib had been hurting for about 1 week.  Physical examination showed tenderness over the site of an old fractured rib in the left lower rib cage, anterior.  The Veteran was advised to apply heat and "ASA."  In November 1956 the Veteran complained of pain in the right ear and was subsequently noted to have external otitis of the right ear.  In March 1957, the Veteran was noted to have a contusion of the left quadriceps with swelling and pain in the left knee.  

In a May 1967 letter, a private physician, Dr. S., certified that the Veteran had been suffering from frequent attacks of substernal discomfort since being in the Marine Corps in "1963".  The physician had been seeing him since September 1964 for that and for pain in the right ear.   

In a July 1967 note, a private physician, Dr. B, indicated that he treated the Veteran in 1957 for hypertension and that the seventh rib had been fractured while he was in the Army.  

In a July 1967 letter of disagreement, the Veteran indicated that he believed that his back, ribs (and pains under the heart and shortness of breath) were the result of his military service.  He also believed that the swelling of his glands and insufficient hearing in the right ear were due to service.  Additionally, he felt that his cramps and pains in the right knee were due to service.  He noted that he had not had any problems with these disabilities prior to his induction and had been under a doctor's care for them since that time.  

In an August 1967 rating decision the RO, in pertinent part, denied service connection for low back, right knee, and rib pain, along with impaired hearing in the right ear.  The RO found that it was not shown that any chronic disability had become manifest in any of these areas during service.

In a November 1967 field examiner interview, Dr. B indicated that he did not have any office records pertaining to the examination and treatment of the Veteran.  

In a July 1969 letter, a private treating physician noted that for the past four or five years off and on the Veteran had pain in the back, chest, and arm.  He also noted that there was some type of excessive bone formation of the left lower ribs.  

A September 1969 chest X-ray produced normal findings, including no evidence of old fractured ribs.  

A September 1969 VA examination shows that the Veteran had three floating ribs on the left side, leaving a knot on the left side of his chest.  He also reported that he did not hear well with his left ear.  On examination, he was found able to hear conversational voice.  

On December 1970 VA examination, the Veteran reported a chronic backache and muscle spasms.  Examination of the back revealed an increased lumbar lordosis with spasm of the latissimus dorsi muscle on the right.  The Veteran also complained of pain in the right flank and low back upon rotation of the trunk to his right, on antiflexion of the neck and upon lateral flexion of the neck.  X-rays showed a large scoliosis in the thoracic spine and this was postulated as a possible cause for his vague paresthesias.  The pertinent diagnosis was possible nerve root compression syndrome secondary to scoliosis of the thoracic spine.  

An April 1971 private physician's letter indicates that the Veteran's positive physical findings had to do with his back.  There was an increase in lumbar lordosis with some degree of kyphosis.  There was some muscle spasm but not too marked.  There was some scoliosis of the thoracic spine.  It was possible that the marked deformity of the spine may have been causing some compression of the nerve root resulting in neurological problems but the physician was not sure of this.  

A September 1971 VA X-ray showed a normal lumbosacral and dorsal spine.  

A September 1971 VA medical examination showed that the Veteran had a normal gait.  Heel and toe walk and squat were asymptomatic.  On forward bending his fingers reached his ankles.  Straight leg raising was to 85 degrees and asymptomatic.  His complaint was localized in the lower back.  There were no sequelae from the reports for old healed rib fracture.  At the time of examination, the Veteran did not demonstrate any evidence of chronic lower back pathology.  It was noted that he had a history of impaired hearing in the right ear, chronic lower back strain, old fracture of the ribs and thoracic scoliosis.  

During a September 1971 RO hearing, the Veteran testified that he had had a lot of problems with his chest and he had also had severe back pains.  He noted that he was currently taking three different medications for his nerves and was taking one for his back pain.  The Veteran also noted the landing craft incident in service and that a physician had told him that he might encounter subsequent medical problems in his back, shoulders, or any part of his body.  He indicated that about 5 years prior he started experiencing severe headaches, shoulder pains, and back pains.  

A July 1979 discharge summary shows that the Veteran was noted to have right- sided hearing loss.  He was also noted to have a lower back deformity with the right low back slightly more protuberant than the left.  A September 1979 X-ray of the spine showed minimal degenerative changes in the midcervical spine, and the lower lumbar spine.  

A September 1979 lumbar spine X-ray showed minimal degenerative changes in the lower lumbar spine.  

A January 1980 private progress note indicates that the Veteran reported a history of low back pain over the past 27 years, worsening in the last 10 years.  Physical examination showed an increased lordotic curve.  The diagnostic assessment was low back pain.  Subsequent June 1980 progress notes show diagnostic impressions of sciatica, with a possible herniated nucleus pulposus, low back strain and acute low back syndrome.     

In a February 1981 letter, Dr. B indicated that he treated the Veteran for hypertension and low back pain in 1957 and 1958.  

In an April 1981 rating decision, the RO denied service connection for hypertension and low back pain.  The decision noted that the service treatment records showed no treatment or diagnosis of low back pain and the Veteran's separation examination showed that the spine and the rest of his musculoskeletal system were normal.  

In an October 1981 letter, a private physician, Dr. R, indicated that he had been treating the Veteran since 1974.  He noted that the Veteran had a history of a back injury in service in 1955.  Since he started working with the doctor, the Veteran had had complaints of back pain and had been referred to the VA on multiple occasions for blood pressure, headaches, back and leg pain.  He had received many medications for back pain.  He also had fainted several times in September 1981 with headaches and backaches and had been hospitalized in that month.  The physician commented that the Veteran could not work due to the trouble he was having, which began while he was in military service.  

In a November 1981 letter, a friend and fellow serviceman indicated that he had known the Veteran since the age of 12.  He noted that the Veteran had told him about the experience of the landing craft sinking in service and that doctors had examined him at the time and discussed possible problems with his back and side in the future.  The friend indicated that the Veteran had suffered tremendous back pain, crippling for months.  For the past 24 years he had talked about his suffering and how this barred him from obtaining full-time work. 

During a November 1981 hearing, the Veteran again reported the landing craft accident in service.  He indicated that he was on the Amphibian Duck part way out to the beach.  There were seven of them on the craft and he was the assistant driver, responsible for assisting the driver in every way to save the other men along with the craft.  He was on the tail end bailing out water, giving the others time to jump overboard, which they did.  The Duck sank and he went down with it and they looked for him for several minutes.  They weren't sure how long it was but sometime later he came up.  He was carried to the U.S.S. Midway (Midway was in Mediterranean from 1/54 to 8/54) and examined by a doctor.  The doctor indicated that he could not tell if the Veteran was hurt or not and kept asking the Veteran if he was hurting any place.  In the short examination, he did tell him, if not now, you will have trouble in the future.  The Veteran reported from that day forward, he had trouble with his back.  He indicated that he was hospitalized for about three days on the Midway carrier.  He was not provided with any diagnosis for his back condition, however.  Medical personnel felt that he had a little stiffness in the side and the back.  He reported that he then continued to have back trouble after that time and that he received treatment from Dr. Beck for back trouble immediately after service.  He also indicated that there were times later in service when he was exempted from activities due to low back pain that radiated down his leg.  The Veteran indicated that he currently had a ruptured disc in the back and a pinched nerve that went up and down.  

In an August 1982 Board decision, the Board denied service connection for low back disability, finding that low back disorder was not incurred or aggravated in service.  The Board noted that in making it decision it had specifically considered the affidavits of the Veteran and others, essentially indicating that he had experienced constant medical problems since service, including low back problems.  

An October 1985 Naval Physical Evaluation Board report indicates that a physical examination in August 1957 had shown normal blood pressure and no difficulties with the Veteran's back, knee or joints.  At that time he was found physically qualified for discharge and recommended for reenlistment.  He then remained on ready reserve until he was discharged in August 1961, at which time he was also found fit.  Consequently the Evaluation Board did not grant the Veteran a medical discharge.

In a September 1991 rating decision, the RO denied service connection for fractured jaw and arthritis of the knees, noting that the service medical records showed no evidence of jaw fracture or of arthritis of the knees or elsewhere.

In a November 1991 Notice of Disagreement the Veteran indicated that his fractured jaw was the result of being struck by another person in service and that his arthritis of the knees had existed for years.  He noted that a PFC O'Malley fractured his jaw with a rifle butt and a Sgt. Underwood punched and fractured his ribs.  

In a February 1992 letter, a minister indicated that he had known the Veteran personally since 1973.  During this period of time the Veteran had applied for a number of jobs and had been rejected because of back problems.  The minister observed the Veteran working around his home as his back became painful.  On many occasions the minister had to drive the Veteran to the doctor because he could hardly sit in the car straight.  

In a February 1993 decision, the Board denied service connection for residuals of mandible fracture and arthritis of the knees, finding that chronic disability or residuals of the mandible and jaw injuries were not demonstrated during service or thereafter and arthritis of the knees was not demonstrated during service or thereafter.  

In a May 1993 statement, the Veteran indicated that he had had spinal trouble since August 1957.  He noted that he had named the persons who had injured him but nothing had been done about it.  He also indicated that his jaw and ribs were injured at Parris Island, South Carolina.  

In a June 2003 VA progress note shows that the Veteran reported chronic low back pain during a pain screen/assessment.  

In a statement received in September 2004, the Veteran indicated that he received both the rib fractures and fractured jaw while at Parris Island.  He noted that post-service he visited the office of Dr. B for rib pain and painful jaw on August 31st.  This was the first visit after being discharged and he had subsequent follow up visits on September 7th, September 28th, October 12th, October 26th, November 8th, November 27th and many times after.  He also visited Dr. A in the afternoons on these same dates for leg and back pain.  The Veteran indicated that his rib cage ached and hurt daily without letting up.

VA medical records from 2004 to 2007 show diagnoses of degenerative disc disease of the lumbar spine and spinal stenosis.  

On December 2005 VA medical examination, it was noted that the examiner had reviewed the claims file, including the record of the left knee contusion in service.  The Veteran reported that he recalled that in March of 1957 that he had had a contusion to the left knee.  He did not remember where he was or the circumstances behind that.  He went on to state that he now had neck and back problems with generalized arthritis throughout his body.

The Veteran stated that he had had constant pain with stiffness.  He denied swelling, heat, redness, instability or locking.  Aggravating factors that cause flare-ups were bending.  Flare-ups would happen every day lasting two to four hours.  Flexion of the knee was somewhat limited.  An X-ray of the left knee showed that there was loss of medial joint space consistent with degenerative joint disease.  There was also patellar and intracondylar eminence spurring and small osteophytes about the knee.  Incidental findings were calcification posterior to the knee, likely vascular in nature.  The diagnosis was mild degenerative joint disease of the left knee.  

It was the examiner's opinion that the current diagnosis of mild degenerative joint disease of the left knee was less likely than not related to his in-service injury.  The examiner commented that the injury to the knee was only a contusion with only one entry found with no ongoing complaints or treatments.  He also noted that the Veteran had a current diagnosis of gout that was not remotely connected to or caused by the contusion of the knee.  

On February 2010 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
25
20
LEFT
25
25
25
25
25
The average puretone thresholds were 27.5 decibels, right ear, and 25 decibels, left ear.  Speech audiometry revealed that speech recognition was 84 percent in the right ear and 94 percent in the left ear.  The diagnoses were mild sensorineural hearing loss on the right and clinically normal hearing on the left.  After reviewing the service treatment records, the audiologist found that hearing loss was less likely than not due to military noise exposure.  The audiologist commented that there were no audiograms for review and that the Veteran's current hearing loss was not in a typical configuration for noise induced loss.  

On August 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
35
35
LEFT
30
25
35
35
35

The average puretone thresholds were 31.25 decibels, right ear, and 32.5 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 percent in the right ear and 98 percent in the left ear.  The diagnoses were moderate to mild sensorineural hearing loss on the left and mild sensorinerual hearing loss on the left.     The examiner commented that the Veteran did have hearing loss as defined for VA purposes.  The examiner found that the hearing loss was less likely than not related to events in active service.  The examiner commented that the hearing loss was not of typical configuration for noise related hearing loss.  She also noted that there were no audiograms for review.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis and sensorineural hearing loss are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Claims to reopen for service connection for right ear hearing loss rib fracture residuals

As noted above, the Veteran's claim for service connection for right ear hearing loss and residuals of rib fracture was denied by the August 1967 rating decision, based on a finding that a chronic right ear hearing loss disability and a chronic residual disability from rib fracture did not become manifest in service.  The decision also noted that there was no evidence that the Veteran suffered a rib fracture in service.  Although notified of the decision, the appellant did not initiate an appeal.  See 38 C.F.R. § 20.200.  Accordingly, the August 1967 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

Regarding the right ear hearing loss claim, the evidence received since the August 1967 decision includes the February 2010 and August 2011 VA audiological evaluations, both of which show that the Veteran has a current right ear hearing loss disability by VA standards.  This newly received evidence relates to an unestablished fact necessary to substantiate the claim; the presence of a current, chronic right ear hearing loss disability.  However, it does not raise a reasonable possibility of substantiating the claim because both audiologists specifically found that the Veteran's current right ear hearing loss was less likely than not related to events in active service, primarily based on the configuration of the Veteran's current hearing loss.  Nor, is there any other evidence received since August 1967 that can be considered as raising a reasonable possibility of substantiating the claim.  

The Board is cognizant of the recent Court of Appeals for Veterans Claims (Court) decision holding that 38 C.F.R. § 3.156(a) suggests a low threshold that would require reopening if newly submitted evidence, combined with VA assistance, and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18   (2010).  The Board finds, however, that the newly received evidence does not meet this low threshold.  Instead, the VA audiological evaluation reports with accompanying nexus opinions, when considered in conjunction with the existing evidence of record, clearly do not raise a reasonable possibility of substantiating the claim.  Instead, the evidence supports the opposite conclusion, that the Veteran's current hearing loss is not service-related.  Accordingly, the newly received evidence is not new and material.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117-18 (2010).  

Regarding the claim for residuals of rib fracture, the Board notes that the evidence received since the August 1967 rating decision includes the July 1969 private physician's letter indicating that the Veteran had some type of excessive bone formation of the left lower ribs, the September 1969 VA examination report indicating that the Veteran had three floating ribs on the left side, leaving a knot on the left side of his chest, the September 1971 VA examiner's finding that there was no sequelae related to the Veteran's reports of old rib fracture, the Veteran's November 1991 assertion that his ribs were fractured in service when he was punched by a Sergeant Underwood, the Veteran's May 1993 statement indicating that the rib injury occurred at Parris Island, South Carolina and the Veteran's September 2004 statement indicating that his ribs hurt on a daily basis without letting up.  The Board finds that although the Veteran, by filing an initial claim for service connection in 1967, had essentially alleged that he fractured his ribs in service and that he had a current chronic rib disability, his statements since August 1967, along with the July 1969 private physician's finding and the September 1969 VA physician's finding, provide more detailed information pertaining to both of these allegations.  Consequently, the Board finds that this evidence is not cumulative and is therefore, new and material.  

Also, the evidence relates to unestablished facts necessary to substantiate the claim (i.e. whether a rib injury occurred in service and whether the Veteran has a current rib disability).  However, the Board notes that the new evidence includes the unrefuted September 1971 VA examiner's finding that the Veteran did not have any sequelae related to the reported rib fracture in service.  Based on this report, and the lack of any directly contrary medical findings (notably, the July 1969 private physician and the September 1969 VA physician made no comment on whether the rib abnormality represented residual rib disability from an in-service fracture), the Board finds that the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Instead, the 1971 VA examination report clearly supports the conclusion that the Veteran's current reported daily rib pain does not stem from any in-service fracture and thus, is not service-related.  Accordingly, the newly received evidence is not new and material.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117-18 (2010).  

B.  Claim to reopen for low back disability

As alluded to above, the Veteran's claim for service connection for low back disability was most recently denied by the August 1982 Board decision, based on a finding that a low back disability was not incurred in or aggravated by military service.  The Board noted that in making its decision it had specifically considered the lay affidavits of the Veteran and others, essentially indicating that he had experienced constant medical problems since service, including low back problems.  The August 1982 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

The evidence received since the August 1982 Board decision includes the minister's 1992 letter indicating that since 1973 the Veteran had experienced significant back problems, the Veteran's May 1993 statement indicating that he had had spinal trouble since August 1957, VA medical records from 2003 and thereafter showing that the Veteran does suffer from chronic low back disability including spinal stenosis, degenerative disc disease and degenerative joint disease and the Veteran's September 2004 statement indicating that he saw a private physician for care of low back pain directly after separation from service.

As noted above, in the August 1982 decision, the Board specifically considered the previous allegations of the Veteran experiencing low back injury in service and having continuity of low back symptomatology since service, including that he received medical treatment for back problems immediately after service.  Thus, as the more recent statements simply repeat the allegations that were made prior to the Board rendering the August 1982 decision, they are cumulative to the evidence of record at that time and cannot be considered as new evidence.   Accordingly, as this evidence is not new it may not be considered as new and material.  38 C.F.R. § 3.156.  

The evidence received since August 1982 pertaining to the presence of a current chronic low back disability is new in that it had not previously been received and it does present additional detail concerning the nature of the Veteran's current disability.  However, because the evidence of record at the time of the August 1982 decision already had established that the Veteran had a current, chronic low back disability (see e.g. the September 1979 lumbar spine X-ray report and the January 1980 private progress note), this newly received evidence does not relate to any unestablished fact necessary to substantiate the claim.  Nor does any of the other newly received, non-cumulative evidence relate to such unestablished facts (i.e. the occurrence of a low back injury in service and a relationship between current low back disability and any such injury).  Thus, in sum, none of the evidence received subsequent to the August 1982 Board decision denying service connection for low back disability may be considered new and material.  38 C.F.R. § 3.156.

C.  Claims to reopen for bilateral knee disability and residuals of jaw fracture

As alluded to above, Veteran's claims for service connection for bilateral knee arthritis and jaw fracture were previously subject to denial most recently by the  February 1993 Board decision, based on findings that arthritis of the knees was not demonstrated during service or thereafter and that residual disability of the mandible or jaw was not demonstrated during service or thereafter.  Although notified of the decision, the appellant did not initiate an appeal.  See 38 C.F.R. § 20.200.  Accordingly, February 1993 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

Regarding left knee arthritis, the Board notes that the evidence received since the February 1993 decision includes the report of the December 2005 VA examination, which shows a diagnosis of left knee degenerative joint disease (i.e. arthritis).  Thus, this newly received evidence relates to an unestablished fact necessary to substantiate the claim; the presence of current, chronic left knee arthritis.  However, this evidence does not raise a reasonable possibility of substantiating the claim as the VA examiner specifically found that it was less likely than not that the Veteran's current mild degenerative joint disease is related to his left knee injury in service.  Nor, is there any other evidence received since February 1993 that can be considered as raising a reasonable possibility of substantiating the claim.  In this regard, the Board notes that aside from other medical evidence tending to indicate that the Veteran has current left knee arthritis, the only other information relating to this claim since February 1993 consists of the Veteran's essential allegation that his current left knee disability is related to service.  However, as this allegation was advanced prior to 1993, it is cumulative to the evidence of record at that time, and may not be considered new.  In sum, just as was the case with the Veteran's claim for right ear hearing loss, the newly received  December 2005 VA examination report, considered in conjunction with the existing evidence of record, clearly does not raise a reasonable possibility of substantiating the claim for left knee arthritis.  Instead it supports the opposite conclusion that the current arthritis is not service-related.  Accordingly, the evidence received since February 1993 is not new and material.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117-18   (2010).

Regarding right knee arthritis and residuals of jaw fracture, the Board finds that the evidence received since the February 1993 Board decisions consists solely of the Veteran's statements, essentially alleging that he fractured his jaw and injured his knee in service and that he has current residual disability as a result of these injuries.  These essential contentions were made prior to the Board rendering the February 1993 decision denying the Veteran's claims.  Consequently, they are cumulative to the evidence of record at the time of the February 1993 decision and cannot be considered as new evidence.  Accordingly, as the evidence received since the February 1993 decision is not new, it is not new and material.  38 C.F.R. § 3.156.  

D.  Service connection for left ear hearing loss

The service treatment records are negative for any clinical reference to left ear hearing loss during service.  The record then does not contain any medical reference to left ear hearing loss until 2010, more than 50 years after military service.   A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain any indication that the Veteran's left ear hearing loss noted so many years after his separation from active service is related to service, to include any noise exposure therein.  To the contrary, both the February 2010 and August 2011 VA audiologists specifically found that it was less likely as not that the Veteran's hearing loss is related to service, noting that the Veteran's hearing loss is not in a configuration indicative of noise induced loss.  

Although the Veteran alleges that his hearing loss is related to service, including noise from guns therein, as a layperson, his opinion concerning such a medical nexus must be afforded, minimal, if any, probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of hearing loss until many, many years after service and given that the weight of the medical evidence is squarely against a finding that the Veteran's current hearing loss is related to service, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or presumptive) basis.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received, the claim to reopen the claim for service connection for hearing loss of the right ear is denied.

As new and material evidence has not been received, the claim to reopen the claim for service connection for residuals of broken ribs is denied.

As new and material evidence has not been received, the claim to reopen the claim for service connection for low back disability is denied.

As new and material evidence has not been received, the claim to reopen the claim for service connection for arthritis of the bilateral knees is denied.

As new and material evidence has not been received, the claim to reopen the claim for service connection for residuals of a broken jaw is denied.

Service connection for hearing loss of the left ear is denied.  


REMAND

As alluded to above, the Veteran has reported a stressor event in service involving the sinking of an Amphibian Duck in the Mediterranean Sea during service.  He's indicated that the incident resulted in him being forced underwater to the point where he may have lost consciousness.  He has given this history consistently over many years.  He has been evaluated for dreams, nightmares, and anxiety since the at least the 1960's.

The Board notes that through review of the service personnel records the RO determined that the Veteran's duty in the Mediterranean Sea with the 1st Battalion, 8th Marines occurred between January 19, 1954 and May 17, 1954, not in 1955, as he had previously thought.  The RO also contacted various sources to attempt to determine on which ship the Veteran's unit was located during this time frame, as he has not been able to remember the ship's name.  Unfortunately, these efforts did not result in identification of the ship.  Given that the record now contains substantial evidence relating the Veteran's current diagnosis of PTSD to the reported landing craft incident, including the report of an August 2011 VA psychological evaluation, the Board finds that an additional attempt at verification of the reported stressor is in order. 

In a July 1971 statement, the Veteran indicated that after the reported incident he was seen by medical personnel on his "LSD", or Dock Landing Ship.  Additionally, in November 1981 hearing testimony, the Veteran indicated that he received medical treatment on the U.S.S. Midway for three days right after the incident.  (An unofficial account suggests that the Midway was also deployed in the Mediterranean Sea during the January 1954 to May 1954 timeframe.  See http://midwaysailor.com/midway/history.html).  As there were only a relatively small number of LSD ships operating in 1954, and as the service personnel records show that the Veteran was specifically with the "1st Battalion, 8th Marines (Reinforced while a unit of the Sixth Fleet, U.S. Naval Forces, Eastern Atlantic and Mediterranean)", it may be possible to determine the ship on which the Veteran was serving.  Accordingly, on remand the RO/AMC should request that the Joint Records Research Center (JSRRC) attempt to determine the Dock Landing (LSD) ship on which members of the 1st Battalion, 8th Marines were serving from January 19, 1954 to May 17, 1954.  The RO/AMC should specifically ask the JSRRC to consider the USS Rushmore (LSD 14), which is noted to have been present for ceremonies in Istanbul in May 1954.  See The Dictionary of American Naval Fighting Ships at http://www.history.navy.mil/danfs/r9/rushmore.htm.  If the JSRRC is able to make such a determination, it should then make a search of the ship's deck logs and any other pertinent information to attempt to verify the landing craft incident reported by the Veteran.  

Also, the RO/AMC should also contact the NPRC and any other applicable source and request any clinical records of treatment received by the Veteran aboard the U.S.S. Midway from January 19, 1954 to May 17, 1954.   

Additionally, the Board notes that the record shows that a September 1969 VA neuropsychiatric examination produced a diagnostic impression of anxiety neurosis and noted that the Veteran reported that he had been experiencing problems with his nerves for the past five years.  Also an earlier July 1969 letter indicates that Veteran was very nervous with a blood pressure of 160/100 and an April 1971 private physician's letter indicates that the Veteran had been experiencing nervousness, along with hypertension, as early as 1965.  Given these relatively early findings of psychiatric pathology, on remand the August 2011 VA examining psychologist should be asked to review the claims file and provide an addendum to her report, commenting on the likelihood that the Veteran's current psychiatric pathology is related to the pathology he was experiencing as early as the mid 1960s.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO/AMC should request that JSRRC or other appropriate authority to attempt to determine the Dock Landing (LSD) ship on which the Veteran, or more generally, the members of the 1st Battalion, 8th Marines, was serving from January 19, 1954 to May 17, 1954 in the Mediterranean Sea.  The RO should specifically ask the JSRRC to consider the USS Rushmore (LSD 14), which is noted to have been present for ceremonies in Istanbul in May 1954.  If the JSRRC is able to determine the specific ship, it should then make a search of the ship's deck logs and any other pertinent information to attempt to verify the landing craft incident reported by the Veteran.  In making the request, the RO/AMC should provide JSRRC with a specific description of the reported landing craft incident, along with a copy of the Veteran's personnel file, to include the specific notation indicating that the Veteran served during this time frame with the 1st Battalion, 8th Marines (Reinforced while a unit of the Sixth Fleet, U.S. Naval Forces, Eastern Atlantic and Mediterranean).  

2.  The RO/AMC should also contact the NPRC and any other applicable source and request any clinical records of treatment received by the Veteran aboard the U.S.S. Midway from January 19, 1954 to May 17, 1954.   

3.  The RO/AMC should forward the claims file to the August 2011 VA examining psychologist.  The psychologist should be asked to review the claims file and provide an addendum to her report.  In the addendum, the psychologist should provide an opinion as to whether the Veteran's current PTSD symptomatology is at least as likely as not (i.e. a 50% chance or better) related to the psychiatric symptomatology shown by him as early as the mid 1960s, and diagnosed in September 1969 as anxiety neurosis.  The psychologist should explain the rationale for the opinion given.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


